Citation Nr: 0402936	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-13 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service in the Philippine Scouts from July 1946 to May 
1949.  He died in November 1992.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila.


FINDINGS OF FACT

1.  The veteran died in November 1992 at the age of 67.

2.  During his lifetime he had not established service-
connection for any disability.

3.  A Certificate of Death certifies cardiorespiratory arrest 
as the veteran's immediate cause of death and cerebrovascular 
accident as an antecedent cause.

4.  Cerebrovascular/cardiovascular disease was not manifested 
in service or in the first postservice year, and there is no 
competent (medical) evidence that relates the veteran's cause 
of death to his period of active service.

5.  The veteran's death was not due to a disability of 
service origin, nor did a service-connected disability 
substantially or materially contribute to cause his death.

6.  The veteran's military service in the Philippine Scouts 
is not qualifying service for VA nonservice-connected death 
pension benefits.

7.  A claim for entitlement to accrued benefits was not 
received within one year of the veteran's death.

CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).

2.  The requirements for establishing basic eligibility for 
nonservice-connected death pension benefits are not met. 38 
U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.40(b) (2003).

3.  The appellant's claim for accrued benefits was not timely 
filed.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A..  

VA's duties have been fulfilled to the extent possible.  VA 
must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the present case, 
the appellant was informed of the evidence needed to 
substantiate her claim by means of August 2001(regarding 
cause of death), November 2001, and October 2002 letters from 
the RO, and the July 2002 rating decision and March 2003 
Statement of the Case (regarding death pension and accrued 
benefits).

In these documents, the appellant was informed of the basis 
for the denial of her claim, of the type of evidence that she 
needed to submit to substantiate her claim, and of all 
regulations pertinent to her claim.  She was also informed as 
to which evidence and information was her responsibility, and 
which evidence would be obtained by the RO.  While the 
notices advised her to submit evidence within 60 days, she 
was also informed in August 2001 that evidence received 
within a year would be considered.  In fact, everything she 
has submitted to date has been accepted for the record and 
considered.  Under the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, (Dec. 16, 2003) (to be 
codif38 U.S.C. § __), the Board may proceed with appellate 
review.  Furthermore, while notice regarding death pension 
and accrued benefits did not precede the decision on those 
issues, the law is controlling in these matters; the critical 
facts are not in dispute.  Hence, there is no additional 
evidence for the appellant to submit or argument for her to 
make.  The Board finds that these various documents and 
letters provided to the appellant satisfy the notice 
requirements of the VCAA.  She is not prejudiced by any 
technical notice deficiency, and a remand to correct any such 
deficiency would serve no useful purpose.  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the RO considered private medical 
records and lay statements.  The appellant did not request a 
personal hearing.  

In claims for disability compensation the VCAA requires that 
VA obtain medical opinions when necessary for an adequate 
decision.  A medical opinion is deemed to be necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R § 3.159(c)(4). 

A recent opinion of the U.S. Court of Appeals for the Federal 
Circuit upheld the statutory provision that requires VA to 
obtain a medical opinion only when the record indicates that 
the disability may be related to active service but does not 
contain sufficient medical evidence to make a decision on the 
claim.  In other words, the appellant is required to show 
some causal connection between the death or disability and 
military service.  See Wells v. Principi, 326 F.3d 1381 
(2003).  Although a VA medical opinion was not obtained in 
this case, the probative evidence of record does not show the 
veteran sustained an event, disease, or injury in service 
that is related to his cause of death.  For this reason, the 
Board finds a VA medical opinion is not necessary for an 
adequate decision.  Consequently, the RO has fulfilled its 
duty to assist the appellant and no further action is 
necessary to comply with the VCAA.  




I.	Service Connection for Cause of Death

The appellant believes that the veteran's death was related 
to his period of active service.  She alleges that the 
veteran had bronchitis and Koch's pulmonary within a few 
months of discharge from active service.  At that time, she 
treated the veteran with herbal remedies because they could 
not travel to the city for medical treatment.  The 
Certificate of Death shows that the veteran died in November 
1992 due to cardiorespiratory arrest with an antecedent cause 
of cerebrovascular accident.  

Private medical records dated February through October 1990 
show that the veteran was treated for various conditions 
including upper respiratory infection, back pain, and 
bronchitis.  Clinical records include a December 1990 chest 
x-ray, a February 1991 hip x-ray, and a March 1991 
intravenous pyelogram.  A March 1991 clinical summary shows 
that the veteran had acute gastritis and Koch's pulmonary 
diagnosed.  He had been hospitalized several times due to 
recurrent epigastric pain.  Past medical history included 
diagnoses of rheumatoid arthritis and peptic ulcer disease.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  In addition, 
if certain chronic diseases (here, cerebrovascular or 
cardiovascular disease) become manifest to a compensable 
degree within one year after service, such diseases are 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).

Applying the above law to the facts of this case, the Board 
finds that a preponderance of the evidence is against service 
connection for the cause of the veteran's death.  The Board 
notes that this is a case in which service medical records 
were either lost or destroyed by fire at the National 
Personnel Records Center.  The Board is aware that when 
complete service medical records are unavailable, the 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The record establishes that the veteran died of 
cardiorespiratory arrest and cerebrovascular accident.  The 
record is devoid of any evidence that relates these medical 
conditions to the veteran's period of active service.  There 
is no evidence that the veteran incurred these disabilities 
during active service or that they were manifested within one 
year after his separation from active service (so as to 
trigger application of legal presumptions for chronic 
disease).  Although the appellant believes that the veteran 
incurred bronchitis and Koch's pulmonary during active 
service, the record contains no competent (medical) evidence 
to corroborate this belief, and no competent evidence 
relating such disabilities to his death.  In conclusion, as 
the record contains no competent evidence that any disability 
that was incurred or aggravated in service caused or 
contributed to cause the veteran's death.  Hence, service 
connection must be denied. 

II.	Nonservice-Connected Death Pension Benefits

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.

Under 38 C.F.R. § 3.40 (b), enlistments in the Philippine 
Scouts between October 6, 1945 and June 30, 1947 are 
qualifying for compensation and DIC compensation (VA death 
pension benefits are not included).  The veteran's active 
service, as certified, was in the Philippine Scouts from July 
1946 to May 1949.  As his enlistment was between October 6, 
1945 and June 30, 1947, the service is not qualifying for the 
nonservice-connected death pension benefits.  As the veteran 
did not have the type of qualifying service required to 
confer eligibility for these benefits, the appellant's claim 
for the benefits must be denied because of a lack of 
entitlement under law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

III.	Accrued Benefits

VA law provides that, upon the death of an individual 
receiving benefit payments, certain persons shall be paid 
periodic monetary benefits to which that individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  An application for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c). 

The veteran died in November 1992; the appellant first 
submitted a claim for VA benefits in April 2001.  As an 
application for accrued benefits was not received within one 
year of the veteran's death, this matter must also be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  It is noteworthy also that the veteran was neither 
receiving VA benefits nor had a pending claim with VA when he 
died.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for VA nonservice-connected death pension 
benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



